PER CURIAM.
Hamptons West Condominium Association, Inc., appeals an order dismissing its second amended complaint with prejudice. We entirely agree with the order of dismissal. The complaint as pled does not make out a case for injunctive relief. In addition, however, the second amended complaint seeks other relief with respect to the Temporary Construction Easement and the First Amendment to the Hamptons West Recreational Land Use Agreement. We conclude that there should not have been a dismissal with prejudice at this stage, as appellant appears to be entitled to a declaratory judgment, declaring the parties’ respective rights and obligations under the condominium documents and the agreements just mentioned. We affirm the dismissal, strike that portion of the order which dismissed with prejudice, and remand with directions to allow appellant to serve an appropriate amended pleading asserting a claim for declaratory relief.
Affirmed in part, reversed in part, and remanded.